In re James E. Jones, applying for rehearing. Parish of Jefferson. No. 81-1153.
Application for “rehearing denied. Relator Jones, now complaining of a ruling of this Court which affected the manner in which his trial was conducted, is at liberty in connection with any appeal he might take to assign as error this Court’s ruling permitting Johnson’s attorney to invoke the Fifth Amendment on behalf of his client. This is so withstanding that we here find Jones’ efforts for “rehearing” on Johnson’s application not well taken.